DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s preliminary amendment filed on March 9, 2020, which has been entered into the file.  
By this amendment, the applicant has amended claims 3, 6, 7, 14, and 17 and has newly added claims 18-20. 
Claims 1-20 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “maximum diffraction efficiency … with respect to diffraction efficiency” recited in claim 1 and respective dependent claims (claims 2, 4, 6, 7, 9, 10, 11) is really confusing and indefinite.  It is not clear what considered to be maximum diffraction efficiency with respect to diffraction efficiency?   The phrase “with respect to the diffraction efficiency including the maximum diffraction efficiency” recited in claim 1 is confusing and indefinite.  
The phrase “at least two or more types of factor elements” recited in claim 3 is confusing and indefinite since it is not clear what explicitly structure is referred here as the “types of factor elements”?  The scopes of the claim are unclear and indefinite.  
The phrase “in the other one of the wavelength distribution of the first order diffracted light with respect to the diffraction efficiency” recited in claims 4  and 6 is confusing and indefinite since it is not clear what considered to be the “other one of the wavelength distribution”? 
The phrase “other one of the wavelength distribution” recited in claim 7 is confusing and indefinite since it is not clear what considered to be this wavelength distribution?  
The phrase “point symmetric to the first light beam” recited in claim 8 is confusing since it is not clear what considered to be the axis or point to define this “point symmetry” ?  Also it is not clear what feature is considered here to be “symmetric”?  
The claim language appears to be a direct translation of a foreign application that the claims are full of redundant phrases that makes the scopes of the claims very confusing.  The applicant is respectfully to correct the indefinite phrases to clarify the scopes of the claims.  Since the scopes of the claims are unclear the claims can only be examined in the broadest interpretation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10-11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Sano et al (US 2005/0237900 A1).  
Sano et al teaches an optical element (28, Figures 3 and 7 ) serves as the light modulation element that is comprised of a diffraction grating serves as the factor element that modulates a phase of incident reproduction light so as to reproduce light image wherein the factor element has uneven surface, (Figures 3 and 7), and with a maximum diffraction efficiency of a first order diffracted light that is within a wavelength band of not less than 380 nm and not more than 780 nm in wavelength distributions, (i.e. the wavelength may be in the range of 380 nm to 420 nm for blue light or 650 nm for red light, please see paragraphs, [0004], [0016], [0525] and [0534]).  
As shown in Figure 5, the diffraction efficiency for the factor element or the diffractive element also has local maximum value with a full width at half maximum of 200 nm or less in the wavelength distribution with respect to the diffraction efficiency including the maximum diffraction efficiency.  Although this reference does not explicitly identify the local maximum diffraction efficiency is corresponding to negative first order diffracted light, such feature is either implicitly included or obvious modification for one skilled in the art to allow only first order diffracted light be diffracted to produce the light image.  
With regard to claim 2, Sano et al teaches that the uneven surface of the factor element has a different height of three or more steps, (please see Figures 3 and 7).  As shown in Figure 5, there is no other local maximum value of the diffraction efficiency that is half or more of the maximum diffraction efficiency in the wavelength band of not less than 380 nm and not more than 780 nm in the wavelength distribution of the first order diffracted light.  
With regard to claim 4, the scopes of the claim are confusing and indefinite for the reasons stated above.  Since it is not clear what is “other wavelength distribution”, it can only be examined in the broadest interpretation.  As shown in Figure 7 of Sano et al, the maximum diffraction efficiency is shown in one of the wavelength distribution of the first order diffracted light.  The local maximum value of a full width at half maximum of 200 nm or less in the wavelength respect to the diffraction efficiency.  
With regard to claim 5, as shown in Figure 7, it is implicitly true or obvious modification by one skilled in the art to have the maximum diffraction efficiency is shown in both of the wavelength distribution of the first order diffracted light and negative first order diffracted light.  
With regard to claims 6 and 7, the scopes of the claim are confusing and indefinite for the reasons stated above.  Since it is not clear what is “other wavelength distribution”, it can only be examined in the broadest interpretation.  As shown in Figure 7 of Sano et al, the maximum diffraction efficiency is shown in one of the wavelength distribution of the first order diffracted light.  There is no local maximum value of the diffraction efficiency that is half or more of the maximum diffraction efficiency in one of the wavelength distribution of the first order diffracted light.  
With regard to claims 10 and 11, Sano et al teaches that the factor element has an uneven surface and at least one of the wavelength distribution of first order diffracted light with respect to the diffraction efficiency has a local maximum value of the diffraction efficiency in at least one of the wavelength band of not less than 380 nm and not more than 600 nm, (please see Figure 7).  
With regard to claim 14, Sano et al teaches that the factor element or the diffractive optical element may be a hologram.  Although this reference does not teach explicitly that the hologram is a Fourier hologram, such modification is considered obvious to one skilled in the art since whether the hologram is Fourier hologram or not it achieves the same function as claimed.  
With regard to claims 15 and 16, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  It is within general level of skill in the art for one skilled in the art to design the light image representing information based on at least one of a letter, a symbol and a picture.  
With regard to claim 17, Sano et al teaches that the optical element (28) is formed within a substrate, (please see the abstract).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al as applied to claim 1 above, and further in view of the US patent application publication by Drinkwater (US 2005/0270604 A1).
The optical element taught by Sano et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 3, this reference does not teach explicitly to have at least two or more types of factor elements. The scopes of the claim however are not definite for the reasons of rejection set forth above, (i.e. 35 USC 112 second paragraph).  In particularly, it is not clear what considered to be “types”.  This claim therefore can only be examined in the broadest interpretation.  Drinkwater in the same field of endeavor teaches a diffractive device that is comprised of a plurality of diffractive elements serves as a plurality of factor elements that each may have different orientations or may have maximum diffraction efficiency for different wavelengths, (please see Figures 11, 12, and 23).  It would then have been obvious to one skilled in the art to apply the teachings of Drinkwater to make the optical device having more than two factor elements or diffractive elements that have different orientations or different diffraction efficiency for different wavelength for the benefit of having different diffraction properties.  


Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Ogino (PN. 5,801,795).  
Ogino teaches a display serves as the light modulation element that is comprised of a single plate (28, Figures 7, 8, 10 and 11) serves as the factor element that modulates a phase of incident reproductive light so as to reproduce a light image wherein the factor element has an uneven surface with a different height of three or more steps, (27, please see Figures 7, 8, 10 and 11).  The factor element or the plate reproduces a first light image with light including light having a first wavelength (R, red wavelength) and reproduces a second light image (B) with light including light having a second wavelength (such as blue wavelength) different from the first wavelength.  
	This reference teaches that the first image light and second image light may be separated from the green light (G) with an equal angle () which means they are separated symmetrically with respect to the green image light.  However this reference does not teach explicitly about “point symmetry”.  Since the claims and the specification also fail to definitely define “point symmetry”, this feature therefore cannot be explicitly examined and addressed.  
	With regard to claim 18, Ogino teaches the display apparatus comprises a liquid crystal display serves as the light modulation element.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogino as applied to claim 8 above, and further in view of US patent application publication by Sano et al (US 2005/0237900 A1).
The display taught by Ogino as described in claim 8 above has met all the limitations of the claim.  
With regard to claim 9, Ogino teaches that the diffractive element may be designed to have diffracted light only in the first diffracted order, (please see Figure 3, column 1, lines 57-63), which means that the diffractive element may be designed to have a maximum diffraction efficiency in the first order diffracted light.  This reference however does not teach explicitly to have a negative first order diffracted light in the claimed band of not less than 680 nm and not more than 780 nm.  Sano et al in the same field of endeavor teaches a diffractive element having a maximum diffraction efficiency for first order diffracted light, (please see Figure 5, paragraph [0534]).   Although this reference does not explicitly identify the local maximum diffraction efficiency is corresponding to negative first order diffracted light, such feature is either implicitly included or obvious modification for one skilled in the art to allow only first order diffracted light be diffracted to produce the light image.  Furthermore, the phrase “other one of the wavelength distribution” recited in claim 9 is confusing and indefinite which makes the scopes of the claim unclear and it could not be examiner further.  

Claim 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Farn et al (PN. 5,682,265).  
Farn et al teaches a diffractive microstructure serves as the light modulation element that is comprised of a diffraction grating (90 or 32, Figure 3) serves as the factor element that modulates a phase of incident reproduction light so as to reproduce light image wherein the  factor element has uneven surfaced, (24, Figure 3).  
Farn teaches that the factor element may have a grating pitch about 16 microns or 8 microns.  Farn teaches that the factor element may have a maximum diffraction efficiency, with a green light wavelength, (please see Figure 8, with typical wavelength of 550 nm), that is in a wavelength band of not less than 380 nm and not more than 780 nm in wavelength distributions.  This reference does not teach explicitly that the wavelength band of the light for reproducing the light image is in a wavelength band of less than 389 nm or more than 780 nm or is invisible in accordance with a change in an incident angle of the reproduction light with respect to the factor element.  But one skilled in the art must have the basic knowledge that the diffraction of incident light is governed by the diffraction theory, namely, d*sin(incident angle) = m*(wavelength) +d*sin(diffraction angle), with d being the grating pitch and m being the diffraction order.  This means the diffraction wavelength may re-written as a function of incident angle as: wavelength = (sin(incident angle)-sin(diffraction angle))*(d/m).  This means the wavelength of the diffracted light may be in the invisible wavelength band or less than 380 nm or greater than 780 nm, according to the change of incident angle, (for the d being either 16 microns or 8 microns).  Such modifications would have been obvious to one skilled in the art for the benefit of allowing the diffractive plate or the factor element be capable of diffracting light of invisible wavelength bands.  
With regard to claims 19 and 20, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872